DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 1 and 9 (twice each), 13, 15, and 16 each recite “thereof,” which lacks proper antecedent support in each of the claims.   
Claims 7, 8, and 16 each recite “about” in describing a range or value, a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 9 and 15 each recite “disposed in fixed alignment” and it is not precisely clear what is meant by the limitation.  No support in the specification is found.   
Claims 9 and 15 also each recite “pawl being linearly guided inward toward the ratchet to prevent the [second] pawl from rotating about an axis thereof” but no structure has been provided to prevent rotation.  It is not clear how the rotation is prevented or what structure is intended to provide that functionality.    
Claim 18 recites “a profile shape of an upper portion” and there is insufficient antecedent support for the terms.  Consider –the profile shape of the upper portion--.  
Claims 2-8, 10-15 and 17-20 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-11 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2010/0101376, hereinafter “Chen”), of record.    
Regarding claims 9-11, Chen discloses a ratchet wrench (Figs 2-3, below, [0017-22]) comprising:
a bar handle 1;
a pair of opposing arms extending from an end of the bar handle (opposing arms defined by both sides of C-shaped head 12, Figs 2-3), the pair of opposing arms extending curvilinearly toward each other about a central axis and defining an opening 122 between respective distal ends thereof (Figs 2-3, below);

a through hole 13 defined in an arm of the pair of the opposing arms, the through hole having a slot extending from an edge of the through hole into the arm (slot defined by threads at 23 extending from an edge of the hole into the arm, Figs 3-4); 
a pawl 21 disposed in a fixed alignment in the through hole to engage with the ratchet (Figs 2-4, [0020], pawl 21 is in fixed alignment with the through hole, in that the pawl is laterally secured by and contained in the through hole, as best understood by examiner), the pawl being linearly guided inward toward the ratchet to prevent the pawl from rotating about an axis thereof (pawl 21 is prevented from rotating about a pawl axis when in engagement with ratchet 3), the pawl being urged toward the ratchet 3 by spring 22 which is disposed behind the pawl (Figs 2-4, [0020]); and;
a leaf spring 32 disposed against a side of the ratchet (in 311) and secured in a groove 121 within the pair of opposing arms to hold the ratchet in the pair of opposing arms (Figs 3-4, [0019]).    
      
    PNG
    media_image1.png
    426
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    442
    632
    media_image2.png
    Greyscale


Regarding claims 14-15, Chen discloses the limitations of claim 9, as described above, and further discloses 
wherein an inside surface of the ratchet is hexagonal (Fig 5), and 
wherein the pawl is a first pawl, wherein the arm is a first arm of the pair of opposing arms, wherein the through hole is a first through hole, wherein the ratchet wrench further comprises a second pawl disposed in a fixed alignment in a second through hole in the second arm to engage with the ratchet, the second pawl being linearly guided inward toward the ratchet to prevent the second pawl from rotating about an axis thereof (Figs 2-3 and 5, wrench defines second pawl and second through hole, similar to the first though hole and pawl described above), and
wherein the first pawl and the second pawl are equally spaced apart from the bar handle (Figs 2-3).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 9, above.  
Regarding claim 12, Chen discloses the limitations of claim 9, as described above, but does not explicitly disclose that the pawl includes at least 7.5 teeth.  The pawl of Chen does comprise teeth, but Chen does not precisely describe the number of teeth, although Figure 6 appears to represent three teeth.  It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to select a number of pawl teeth based on engineering principles and particular intended use of the tool, including configurations in which there were more than 7.5 teeth, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 9, above, and further in view of Hu (US 8,950,293), of record.  
Regarding claim 13, Chen discloses the limitations of claim 9, as described above, but does not explicitly disclose knurling marks on a sidewall of the ratchet.   However, Hu is also concerned with a ratchet wrench with open ends and teaches providing a knurled sidewall of the ratchet “to increase friction with the fingers of the user,” (4:58-65, Figs 1-2). It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention .  

Claims 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2010/0101376, hereinafter “Chen”), of record.    
Regarding claims 16, 19, and 20, Chen discloses a ratchet wrench (Figs 2-3, above, [0017-22]) comprising:
a bar handle 1;
a pair of opposing arms extending from an end of the bar handle (opposing arms defined by both sides of C-shaped head 12, Figs 2-3), the pair of opposing arms extending curvilinearly toward each other about a central axis and defining an opening 122 between respective distal ends thereof (Figs 2-3, above);
a ratchet 3 that is rotatably displaceable within the pair of opposing arms about the central axis, a shape of the ratchet defining a circular sector having an opening 312 correspondingly sized with the opening between the respective distal ends of the pair of opposing arms (Figs 2-3, [0018-19]), the ratchet having an array of teeth having a first undercut between each pair of consecutive teeth (Fig 6, below, undercut between ratchet teeth, consistent with Applicant’s use of the term, Spec [0040, 0047], Figures 4-5);
a through hole 13 defined in an arm of the pair of the opposing arms, the through hole having a slot extending from an edge of the through hole into the arm (slot defined by threads at 23 extending from an edge of the hole into the arm, Figs 3-4); 
a pawl 21 disposed in the through hole 13 to engage with the ratchet, the pawl having an array of teeth having an undercut between each pair of consecutive teeth of the pawl (Fig 6, below, undercut between pawl teeth, consistent with Applicant’s use of the term, Spec [0040, 0047], Figures 4-5) and wherein the ratchet wrench is reversible to change a direction of 
The pawl of Chen does comprise teeth, but Chen does not precisely describe the number of teeth, although Figure 6 appears to represent three teeth.   It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to select a number of pawl teeth  and to select undercut angles based on engineering principles and particular intended use of the tool, including configurations in which there were more than 7.5 teeth  and in which each of the undercut angles were about 60 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A)

    PNG
    media_image3.png
    447
    534
    media_image3.png
    Greyscale

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 16, and further in view of Arnold (2006/0123954, hereinafter “Arnold”), of record.  
Regarding claims 17-18, Chen discloses the limitations of claim 16, as described above, and further discloses wherein the ratchet defines a convex surface (teeth curve around ratchet in a convex manner, Figs 1-3), but does not explicitly disclose wherein a profile shape of an upper portion of the pawl is curvilinearly concave in a direction of engagement with the ratchet and curvilinearly convex in a direction that is orthogonal to the direction of engagement with the ratchet.  
Arnold is also concerned with a ratchet wrench having pawl teeth that engage with corresponding teeth on an outside surface of a ratchet (Figs 15A-F), teaching that the pawl is curvilinearly concave in a direction of engagement with the ratchet.  As an alternative to a straight-walled (or cylindrically-walled) ratchet and corresponding straight-toothed pawls, Arnold explains that 
it is also possible to form the gear so that the gear's outer surface is concave, and the gear teeth extend vertically between the top and bottom of the gear in an inward curve. […] The pawl face is formed in a correspondingly convex shape ([0106], Figs 15E-F, in a direction of engagement with the ratchet).

Arnold further explains that the manufacture of straight teeth includes a step of broaching and that:
the provision of bearing surfaces about the top and/or bottom of the gear, however, generally add manufacturing steps to the production of straight teeth.  Vertically curved teeth in a gear, however, may be formed (as discussed above) by bringing a cutting disc into contact with the exterior of a standard gear blank, removing the need for an extra step to form a bearing surface about the top or bottom of the gear [0124].  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the ratchet of Chen, as modified, by incorporating the concave .  
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,414,029. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of instant claims 1 and 9 are taught by conflicting claims 1 and 7 of the ‘029 patent.  Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 11 of U.S. Patent No. 10,414,029. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of instant claim 16 are taught by conflicting claims 7 and 11 of the ‘029 patent, understanding a skilled artisan would find it obvious to configure the undercut at 60 degrees, when considering the range of 45 to 75 degrees.  

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and if a terminal disclaimer were filed, as set forth in this Office action.

Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating allowable subject matter: regarding claim 1, the closest art of record, Chen (US 2014/0101376, hereinafter claim 9, above), but Chen does not teach, suggest, or make obvious that the pawls comprise protuberances that engage respective slots in the pawl receptacles, as recited, and in combination with other recited claim elements.
Claims 2-8 would be allowable as being dependent from an allowable claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN D KELLER/Primary Examiner, Art Unit 3723